              Case 6:19-bk-00609-CCJ        Doc 8    Filed 02/26/19     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In re:

MARTALECIA M VARGAS,                                  Case No.: 6:19-bk-00609-CCJ
                                                      Chapter: 7
         Debtor.
                                                 /

                   PENNYMAC LOAN SERVICES, LLC’S VERIFIED
                   MOTION FOR RELIEF FROM AUTOMATIC STAY


         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

        Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within 21
days from the date set forth on the proof of service, plus an additional three days for
service if any party was served by U.S. Mail.
        If you object to the relief requested in this paper, you must file your response with
the Clerk of the Court at 400 W. Washington Street, Suite 5100, Orlando, FL 32801 and
serve a copy on the movant’s attorney, McCalla Raymer Leibert Pierce, LLC, 110 S.E. 6th
Street, Suite 2400, Ft. Lauderdale, FL 33301, and any other appropriate persons within the
time allowed. If you file and serve a response within the time permitted, the Court may
schedule and notify you of a hearing, or the Court may consider the response and may
grant or deny the relief requested without a hearing.
        If you do not file a response within the time permitted, the Court will consider that
you do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.


PennyMac Loan Services, LLC (the “Secured Creditor”), its successors and/or assigns, as a

secured creditor of the bankruptcy estate of Martalecia M Vargas (the “Debtor”), seeks relief

from the automatic stay pursuant to 11 U.S.C. § 362(d), and in support thereof, states as follows:

         1.    Debtor's Bankruptcy Case. On January 29, 2019, the Debtor filed the above-

captioned Chapter 7 bankruptcy case.

         2.    Jurisdiction. Jurisdiction of this matter is properly before this Court pursuant to

28 U.S.C. § 1334 and Rule 4001(a) of the Federal Rules of Bankruptcy Procedure.
             Case 6:19-bk-00609-CCJ          Doc 8    Filed 02/26/19    Page 2 of 5



       3.         The Note and Mortgage. On January 18, 2017, The Debtor, Martalecia M Vargas,

executed and delivered a note (the “Note”) in the principal amount of $115,997.00, which is

secured by a security deed (the “Security Deed”). The Security Deed is recorded in Official

Records Book 1934 at Page 581-594, of the Public Records of Liberty County, Georgia. A copy

of the Security Deed, together with the Note, and any applicable Assignments, are attached

hereto as Exhibit A, B and C.

       4.         Collateral. Secured Creditor is entitled to enforce the Note and Security Deed,

which are secured by the real property (the “Property”) located at 4 Elm St, Hinesville, Georgia

31313 and further described as follows:




       5.         Secured Creditor’s Claim. The Debtor owes Secured Creditor an outstanding

principal balance of $113,174.53, plus applicable interest, penalties, fees and costs, and has

defaulted by failing to make the payment due on August 1, 2018, and all subsequent payments

due thereafter.

       6.         Relief Requested. Secured Creditor requests the entry of an order modifying the

automatic stay pursuant to 11 U.S.C. § 362(d) to permit Secured Creditor to enforce all of its in

rem remedies against the Property pursuant to the Note and Mortgage. The requested relief

should be granted for the following reasons:
                Case 6:19-bk-00609-CCJ        Doc 8    Filed 02/26/19       Page 3 of 5



                The Debtor has no equity in the Property, as evidenced by the Debtor's Schedule
                 A, which lists the value of the Property at $108,200.00. This amount is less than
                 the outstanding amount due to Secured Creditor pursuant to the Note and
                 Mortgage.

                The Debtor's Statement of Intention indicates the Property is being surrendered;

                Since the instant case is a Chapter 7 bankruptcy, the Property is not
                 necessary to an effective reorganization;

                Interest continues to accrue; and

                Property taxes continue to accrue.

       7.        Request for Attorney’s Fees and Costs. Secured Creditor requests attorney’s fees

in the amount of $350.00 and costs of $181.00, as a result of filing the instant motion.

       Wherefore, Secured Creditor requests the entry of an order modifying the automatic stay

and for such other and further relief as the Court deems just and proper.


                                                      McCalla Raymer Leibert Pierce, LLC

                                            By:       /s/ Austin Noel
                                                      Austin Noel
                                                      Florida Bar No. 106539
                                                      Attorney for Creditor
                                                      110 S.E. 6th Street, Suite 2400
                                                      Ft. Lauderdale, Florida 33301
                                                      Phone: 813-774-6221
                                                      Fax: 813-774-6221
                                                      Email: Austin.Noel@mccalla.com
Case 6:19-bk-00609-CCJ   Doc 8   Filed 02/26/19   Page 4 of 5
            Case 6:19-bk-00609-CCJ       Doc 8    Filed 02/26/19      Page 5 of 5



                              CERTIFICATE OF SERVICE


                                February 26, 2019
       I HEREBY CERTIFY that on _____________________, a true and correct copy of the

foregoing was served by U.S. Mail, First Class to Martalecia M Vargas, 256 Altamonte Bay

Club, #207, Altamonte Springs, FL 32701; and those parties receiving CM/ECF service

          Arvind Mahendru amtrustee@gmail.com, amahendru@ecf.epiqsystems.com
          Wayne B Spivak wspivak@youhavepower.com
          United States Trustee - ORL7/13 USTP.Region21.OR.ECF@usdoj.gov



                                          By:       /s/ Austin Noel
                                                    Austin Noel
